Alvarez v City of New York (2017 NY Slip Op 07684)





Alvarez v City of New York


2017 NY Slip Op 07684


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4880 152073/14

[*1]Pablo Alvarez, Plaintiff-Respondent,
vThe City of New York, et al., Defendants-Appellants.


Cerussi & Spring, P.C., White Plains (Christa D'Angelica of counsel), for appellants.
Jeffrey J. Shapiro & Associates, LLC, New York (Jeffrey J. Shapiro of counsel), for respondent.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered June 16, 2017, which, insofar as appealed from as limited by the briefs, denied the motion of defendants New York City School Construction Authority, Skanska USA Building, Inc. and All-Safe, LLC. for summary judgment dismissing the Labor Law § 200 and common-law negligence claims, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
Dismissal of the Labor Law § 200 and common-law negligence claims was warranted in this action where plaintiff was injured when, while working as a plasterer on a school construction project, he hit his head on a tie-in that was securing a scaffold to the school building. The record is devoid of evidence
indicating that the existence or placement of the tie-in constituted a dangerous condition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK